OFFICE   OF   THE   ACCORNEY     OENERAL   OF   TEXAS
                        AUSTIN
                                                                                       580


Honorable   Ceor;e         8, Sheppard,       Page 2


            Stnte         tas OS $1030.00           on &igmtnt
            hgents         and ln addition           thereto,  said
            hrtlcle         io~oaas 0 &ate            tar    in    er.ah
            oounty         ohere      such Eaai~teat        hgmt
            mintnina  8x oirfcs based 511 ,pqu-
            lation in the f6llOW13~ cuXoutltst
                    *Counties    under 100,OOG ?opsletiun                  :QiIO.tiO
                     100,0ci0 to !z00,009 ~0~~l~tlon                       $?GO.SS
                     c~I:*mti,es over %O,ooO popililatlGn                  ~3JO.00


                    "'ms       tara     *?ibQraut      k~ont"       QD
                 uesd hszeia mmna the buriness
                 of %:rins,   sntloin~,   or oolfclt-
                 ins latorsrs     in tcie state $0
                 be agioyed     heycmtl the lirlts
                 Of t!ilS GtZtO -%ld iS elf30 aeailt
                 to iualUdS every p.er'6on* rir3,
                    -prtti*rnhfp,         oor,wrntha          or
                 easoaiation     of perrcns mfntati-
                 ing an oMla6 to him, entice,
                 or adicit     laborers to 38 eni-
                 gloyed beyond tha li;aite of tda
                 state;   rznd is olao maent to in-
                    dude       fp5~      person     aho,     ati ~lzl
                 indbpendent oontmotor   or otbor-
                 wise t3an as an ayfsit oi a duly
                 Uccurrad ezi~;nnt went proouma,
                 or unC4rtGsso to proourm, or
                 assist in proourin~ laborsrr
                      an m&rant
                    r0r             s.gm.; a2.b
                 avory aiil&rMt e                                                             581

Honoeabl4 04mg4      B. 3heppsld, Pa&o 31


          nom4    a State lleurs4fron the C&B-
          4lo54r  of bbor,    the tee ol rhiah ib
          ~10.00 anaufil4.     migrant   Agient la
          this hat io defLao4     aa followa~

             **WI       t4n      la&ra5t       a.gmt* 48
             ared      fil thir Aat nwens every arr-
             soa,      firm,   aorprstion or aem-
             alstlan of persons ragaged 13
             th4 buslnear of hiring, ontlo-
             In&, a- soll.lerltl~laboran in
             thlr State to bo axployed be-
             yond th4 ltit.8 or tbla stat4
             and 18 alae menat to loshd*
             wary       peraen, fin,          partn4rrhlp,
              64rporation   or assoolatlon of
             pw8ons rPkintalal5a     an orflcr
             to htre, entier, 61r l     ollalt
             laborax% to b4 4m;rlsye&be-
             yond ths 11sitr of tml states
             end I* .tiaomeant to inaludo
             everfpereon who,     a8 an indr
             pendant aontraaetoror athem
             win than es an-asnt         of a duly
             U445.44d ad-at       ageat    pro-
              4ur4bl     oru8dertekuc.bpro-
             au-o,      oraoaist     ia ~roourina
             laborbra for a5 llg r a ang45t;
                                        t
             u nUo r o raya lg r l
                                 a&snt
                                    nt 4hall
             be teratadand held to be doi-
             bwiiit4s444 mah In dash jnd
             ltg r y
                   o euntp a lmr o l5
                                   ho ,I5
             person, or through a5 aaant,
             hlrrs, sntlooe or aolialts ally
              labororto ba wngloyed bsyona
              th.4   lhdt8       of   tl;e State.*



          nArtlele       6310, V. A. C. S., prorid4sthat
          etery kploy~4nt Agent shall proour* a
          State   llaeaasetram tha Coamlsolon4r of
          Labor for ssoh aounty wham a5 aa,phg-
          meat orme     18 to be umlnt.mlnd  by an
          Bllapi0y~05t agsPit,th4 annucil f44 0r aoh
          la $lSO;OO per 4ou5ty.     ihploymatJ@mt
          18 u4tln44 sa followrr

              lVha       term *Baplopat
                                     Agea??
              m4ane      494ry          partner-
                                  p4rae5.     firm,
              4hip or ae8ooiatlon of parson8
                                                                                582

Bonorabl4   Osortw EL Sheppard,               Pag4 4


                   45(pg4d   la the btu3in484 of
                   lf5aiutlzig omploy4ru to 040~~0
                   a mp lo y w   a 54    p er f+o o ato   la u r a
                   ~ploymrmt, or of aellaating
                   id0twd0a             r4gardlng4mplo~-
                   emls*klng 4i4ploy40,and par-
                   mna lMclag 8llQloyaent.'
     *I5 osrtiln aroau of She 8tsts. prixolpelly Sea
     Antonloand other areas with a IargS sdoxloen
                                                pop
     ulat105, lnlpl      at a$o501~ hare beea eatebllsh-
     edwho8u prlao "i" pel bualnaealrthatoS   eniaxlgrant
     Agent a8 dofi54d Lo Artlale 7047, subdfvldaa 40
     but who,also eagrge in ths bu4la4e4 OS ao4Lstfng
     genons to maure employsantla Texas rhloh brlnga
     thrp within thr pzrorldool OS Artlale 5208, Y. A.
     0. 8.. aa Bnploymmt Agent.
     *The State Labor OonuPiselon4r ha8 ls1ue6 1104na44
     to auuh pumon~'a~ Zmployawat Agasw and aollbat-
     ata a5 amual &.ato  lit4546 t4e.or  WQ.00  for 4aoh
     ouunty 0r opsr4tloa   und4r Article S2lO.

     .*In 8dcUtlon tha Labor Cofmissloner     hee l~ru4d a
      lloenps to tha aam0    4~~054 or a;axaieclas EEli-
              4Rt6 Md  QOl P 4Qt4d all 55CUfll BtatO li64584
       ee ai3 10.00 far saattaowty of ag*mtion under
     $-t
      brtlclo JPOla-1.
     ‘XOW the CotMy Taz hsaeo!%orCOll4Otir                           of aQt3h
     oounty of opsratlon.has d4zsamlad ,*ys#nt of the
     tax in thaaimoantof WOO.00 (or the other
     p%lwted    asuiuat8 lspcvisd oa nub-offioarJ from
     the 4saq person4 or r?,.:ez~oler~
                                     fcr operatingas
     &lgrmt   &sata    under Artisle  ?347, SubClrielon
     40, B. A. C. 6.
     “Ths   ~usstlcma       er4    thsrsiore        a4 follower
            *1.. Whoa an a,way ogarrter  in T-4
            aa an ZPaf($mat Apnt hlrlns and 4ollalt-
            leg laborer8 In thl4 Stnte tor smploy-
            Q45t  b4yo56  the liillits of the &tat9
            and at th4 4aw t&m opsrrtt44 a4 aa
            Btiploymmt Agbzit engy~ad 13. absfstlng
            psreone to 8ecuz-e employzb4ot 14 the
            State  or aployar8      to 88cur~ en~loprsrr.
            la the Stste,   will auah a;i4aoy-be
            rep-dr4d       to pay all         thra4 llaene4 end
            tax fee0       prasorlbad         by Artlole 7047,
            LWZla-1 mid 3210,              V. A. e. S?
                                                                      583

IIonorable   Oaor;;e   3. sbsmiird,   ?%8% S




             “8.    fl an agenoy operate6 in Texat
             a8 815 klgraati Agant hlriag and 601
             llo~ting    laborera in Texas for %I$- .
             ploymon8 bqmd       the lluits  af the
             6tata and doer not assist      %mployws
             lxl sotiuring satploprent in Texns %r
             nsrid     employers in TOXM in esour-
             ing aapLot.w8, ~111 au%h agen6y ba
             required to psy all thr40 llom60
             or tax tu83
              *Ir you aaswof negatlr%ly, rhloh
             ~lloenso snd tar levier will h% bo
              required to pny?'
             A dlatlnatfoa     almU     bo p%fnt%d between a liouwe
fu oolledd under the gea%ral p%liao powor of! .thr &at%,
and M ocaupatlon tru   l%vi%d under the ~%n%rsl powers oi
tautiioa  and rwenue m3sldlng in the Lsglslature,  exoopt
as prohlbitsd  by the Constitution of Texae or ot the United
statas. At 27 Tex. Jur., p* 033, u8 find the followL~!g
stat%m%trt rsapsdlng the nature ma attribut%8 of llo%nse
t4u f
             ~iamnslng'maa8ures       qttlte   generslly   po-
      +lde for the papeat ai a mm by the liaea-
      lee to defray the sx3snse Cl iroulng tho li-
      oen6* and araaiaiqg the applloant  01: empni8-
      in6 ?A% buslassa to be.-oonduatt&   3uoh charg!~
      are usually @i&ula@%~,.~i~ei.~    A lioense  Sea
      is nat a tax; but d ~&h           sxaoted   for   the per-
      c&a6 of a prtvilega.  It      ie levied under the
      polior aad not the taxing ~ow%r, and therefore
      ditfarr  baa%ntfally from both % proprty        and
      RI) ocaupatlon tu.
      lioeaB* tee is al@0 ,"&?zeZ~*KZ",~               the
      right to oxoreise     the privilege rougbt,   ad
      in many aeaes 3urault     of t&e sotirity   without
      prerioua papmat of the reauhed fee is mada
      a arininal ~?fenao.~
             Ia this olaarifioatioa falls the few 4x%at%4 fro0
"Raigrant    Agenta*
                   by Artiole  SU!ta-1,     Veroonts Amotated
Civil Statutes,  and fron~*&agloyrYo~t AgaatiP,     under    hrti-
01s aero    Vemon*a Annotnted Civil     Statutoe,  herrrlnafter
dlrousae 4.
                                                                                     584


Honorable    George H. 8hoppard,              PWO 6


            On the other band, althougk ocouptfon         taxes are
eomtImes lmlsd       under both the >olfos     WI& r~saub powbly
of the Statb, the prbary        p~~pooo ot the lwp Is ravenuo
ln oontradirtiaotlon      to rsgulatioo,~as    in the aa8o of a
lIo*nse roe.     he 10~~1 attributes       of an oaoupatiorr tax
am statsd at ZV Tex. Jutis., p. 8944395, as lollowsi
           “A tu Imposed on the privile~a of uigsg-
     lag In sm oaouptlon    or calllog liaeassd by
     law Is denominatecl sn *ocoupatIon tax* or
     soretim    8imply a8 a *lIaonss tax.*    tr ooo*
     pntiau tez I. a Ciraat, 8QeOif10   tu upon the
     parson pursuit the ooouptlon,     trn40 or busi-
     aus# but the nrbjoot aatter of the tu 1s
     th8 priril~goaxsroird,     not tho persoa U&J
      exorois8s    It   wr        yet   the    roperty   use& ln the
     lXUO:SOo r it.      Th4 tax f s thuefore    asither
     a proparty tax ~01: a poll tbrr      Doubtless an
     oooupstioa   tax rtumt be *lwIedt    bdors   sa
     obli&stIon   to jmr srlsaa.    Suoh tuos    are
     lwied    primarily tor the ourpose of talelag
     revanti*, but regulation may be a asaondary
     objeot,and generally it booms t&t amups-
     Moon tams an ispoasd ?ztdsr both tha pAiae
     and the rwdoue hers.-
             Ia  the lattor  oatsgory  of an ooauptloa   tu
lorisd   pdaeml4     for rb9enue rather than regulation,    10
tba tax levied by sub-division 40, Article        7047, Yernoa*s
Annotated    Ciril Statutes,   berslnabove  desorlbed.
             Tha Leg.I;Lslaturs         wa8   sot ooatent    z3rslp to     rasliee
rwenue rrck-2 tha oaoupa tlon or buaiincrsr of "Rdgrant   Qsnt,*
but CeaaeC suah oaoupatlon   or busfassr   to be 8usTioiontly
afieotad  with a ?ublIo lnterrst     to warrant It8 rsguIatIon
a& repuIrs, IA the intereet8     31 tbo pub&a welfare,        omtaln
OOAditiOA8 DXSrOqUiUit.~  t0 enE;%C;iAgiA 8Uah bUsiAsr8.
Banae the eaaotmsat of ArtI~'18 522la-1 by tbo Le#slature
1181929, bringfag the aonduot of this patiioular typo of
bUSiAe88 uuder the WaAtrOl,    8U3al”ViSiOlX   S5d tsgrilation   OS
the Oommis8Ioaer of Laior Statiatior        of the State of TUM,
and roriding,   in Section 2 thexwof        for the following
am Postion and gmymmt of liaenee )bd to gmiuo suoh
busfnors 1

             Y+*a. 2.        Eaah s&pant          agant 8hsl1,      be-
      fore   opamtiag        in    Texna,     dbcum   d Etete    llasnse
     a# suah, on a~plioation     thetafort                  the Gas-
     alsslonsr   ot Labor Statlstios     of              tha State of
     TUU.      Suoh application   ahallbe                 iA Witing
                                                                            585

Bonorablcl Qsor&$i.             l3heppax-4,’
                                         Page 7


      on f’ora proeorlbed                  by bald Corparlscloner,
      6nd 8hau be             rdm4d           by the applloant.
      Blare   the appliootioa   18 ~lbCe by a fixma,,
      p6eimadp,      0r 4t8~3iek~1    or pr8058,     it
      .shall data   the ~CQIWor all tbs wmbera or
       mmh firm, partnership,     or aeroniatloa  OS
       par8ons. and shall k reriflbd      by eaoh of.
       thaa and where by (L aorwratica,     it shall
       state the MS      of all oSf$.oera and dray
      rerffid by authorize6oftiaer.   The l~pl.l-
      oation shall stats the post offlo* addre88,
      a n4 th ere8ldeaoeanU o itizemh ip o f laoh
      applloaatnatoad thsreln. The a2piloctlon
      shall stateukrs the twin offioo of the
      eppllaent   lo a&l/or 18 to be loahtrd.          It
      ohall alao state the ceuntie8in whioh tbr
      applloaat   proposes to do businoar aad tha
       laoe in *aolkeount~uharo        8uob  bu8i5088
      P8 to be ooaduotedd proride&,t&o a pll-
      cation say be subsequo~tly       una0d     f 5 this
      reapeot by map leaasntal a;rglioation        ii106
      xith said Cotdzrioaar        duly verified       add-
      lng oountle8 not neraod’ln tho origlnai
      appltoation   and stating uhero o~ah busineso
      18 to be oondusted in aaah auoh aaded aoU5ty.
      XO psr8on 8hall ~rn@J&e ia the bUsiao88 of
      any l a lg r ent
                     agent   in ml   countyngt asned
      in suoh original    or aaondsd a plloatlon;
      When an esigr*at       eat b8    fi Ped awh a;lpli-
                             d the oooustioa       taxba
                            , and pays to the Labor
                                           8   Sn   CIMUti   liCMS0
     tee 0r $10.00, the said Comnlssioaer shall
     is8ue   f:, him a stata lioonss as aa m&grant.
     agoat, rhioh ahall entitle     hia to do Ima+
     5688   68 auah In an.7 oouatr   na~rea in satd
     naense     la rhloh said Gowity tax has bee
               9 h all      t         hall fil    1
            ax &l&%a~f        %?to&ty      in uzh
     he proposae    to do bUsi%as a oortiflad
     aopy al his llomoe."       (rJndaraoorl5i3 ours)
              2-b   8ta twra eii5iti0n     or l     r a nt   Agent" being
         in both th8
.idsntloal               ax meamue and tho
                                      E:        9   la8nelng meamro,
it  lo readily apparent from the unasrlinsd         ?ortioaa     of the
latter  Act above quoted,,that       the Legirlatum        aontea&sted
the oclleotlon  of anannual       liosn!te foe OS 010.00 for eaoh
place of bualness la aaditioti       to ocaupatlon tax08 lsrlod
b sub-dir$sioa   40 af Artiale       7047, Yorgon*s Annotated
&il    &StUte8.   I5 faot,     gaytmnt of the latter         tax is a
                                                                 586

Beaa~bleOaor&aB.       She:9ard, Ebga 8


smdltIon prtmqulstte to.the looaaue. of tha llaaaaa by
the Co&alsslauer at L8bor StatI8tiO8  uad8r hrSlale 5%a)l8-1,
Van&on*8AnnotatedOlrIl~Yt8tute8.     But avan lb8ant aueh
sta tutolx9xaa8Ic58,
            ry         our amaluaion uoula HA11 be that
both the oosupatlon tax and the lla8ase fee would be ool-
laotlble, duo to tha ftmdar~entaldIatlnotIon between bha
two la?la+ p0ht8a out earlier IA t&i8 09inIO5,




above dlaeussed.   By ooap.irlaonof the datutory d.finl-
tioar   of   the twu*a.igrent Agent* Ma ‘4    loyi0ant hgent,*
it is appcrraatthat two dirtlnat a&d disr IQ! Ur oeoupations
or busiawrcrs wara mntsrapleted - the flrat term e&raa-
in the badness qt hiring 9araoaa to ba rorked or aaployea
on & outride the at&e of Texas, while the lattar tara
Inoludar 9~81~ Intern81 or lntm8tate    tr8n8aotIoa8   in
the bridging together OS esployar8 and aiaployaar into
ralaOlon8 of a39lopent.
          'tteretore,me say that aup pt)r8oa,rhti, oorgora-
tloa or acsoalatlon of perrona etqaSe6 la Texas in t&a




            In answer to your 0soonG quation,  it folloms
fro0 the foregoing dl8ousaloa   that a parwn, lirar, ore
eor:oratloa   oparatlng 18 Texae as aa wBalgm.at b&tent,*
~Ssdatlaadby statute, and not aa *Baployzient Agent," a8
dartaad by ltatuta, wotid only be llabla to the oaouplt~Io?i
tax lavlad by sub-dIrlrloa 40, Artlala 7347, Vernon*8 Into-
                              587




AqPROVEDApR 23, 1940




                       COMMITTEL